 



Exhibit 10.74
Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [*]) has
been omitted and filed separately with the SEC pursuant to an application for
confidential treatment.
Amendment No. 5
To
Master Agreement
This Amendment to the Master Agreement described below shall have an effective
date of June 1, 2007, and is by and between Intuit Inc. (“Intuit”) and ModusLink
Corporation (“ModusLink”), as follows:
WHEREAS, Intuit and ModusLink are parties to a Master Agreement dated
November 1, 2000 (as amended, the “Master Agreement”), which was amended
effective August 22, 2003 by an amendment to Master Agreement (“Amendment One”);
effective September 1, 2004 by an amendment to Master Agreement (“Amendment
Two”); effective August 1, 2005 by an amendment to Master Agreement (“Amendment
Three”); and effective July 26, 2006 by an amendment to Master Agreement
(“Amendment Four”), and
WHEREAS, Intuit and ModusLink desire to make certain amendments to the Master
Agreement, as set forth herein,
NOW THEREFORE, Intuit and ModusLink hereby agree as follows:

  1.   Section 6.1 (Term) of the Master Agreement shall be deleted in its
entirety and replaced with the following:

“Section 6.1, Term: The term of the Master Agreement commenced on November 1,
2000 and shall continue through September 10, 2008, unless earlier terminated as
provided herein.”

  2.   In Section 4.1 (Insurance) of the Master Agreement, the following
sentence is hereby deleted in its entirety:

“Every contract of insurance providing the coverage required herein shall
contain the following clause: “No reduction, cancellation or expiration of this
policy shall become effective until ten (10) business days from the date written
notice is actually received by INTUIT.””

  3.   References in Section 4.1 (Insurance) to “Comprehensive General
Liability” insurance is hereby changed to “Commercial General Liability”
insurance.     4.   The Pricing Appendix, attached hereto as Exhibit A, is
attached to and incorporated in the Master Agreement.

 



--------------------------------------------------------------------------------



 



  5.   For avoidance of doubt, for purposes of populating touch displays, the
parties agree that each finished good SKU shall count as [*] of [*] under the
Pricing Appendix attached as Exhibit A to Amendment No. 5 to the Master
Agreement.     6.   As modified hereby, the Master Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have signed this Amendment No. 5 to
Master Agreement as of the date set forth above:
INTUIT INC.

         
By:
  /s/ Scott Beth    
 
       
 
       
Name:
  Scott Beth    
 
       
 
       
Title:
  VP, Procurement    
 
       

MODUSLINK CORPORATION

         
By:
  /s/ Jacob House    
 
       
 
       
Name:
  Jacob House    
 
       
 
       
Title:
  Vice President, Strategic Accounts    
 
       

2



--------------------------------------------------------------------------------



 



Pricing Exhibit to the Intuit/ModusLink Master Service Agreement
Direct Materials
All direct materials will be passed through[*], with [*] permitted other than
the Procurement Fee set forth below.
Direct Labor
A rate of $[*] per touch will be paid.
A rate of $[*] per automated touch [*] will be paid.
Procurement Fee
A [*]% Procurement Activity Fee will be paid on direct materials costs. This fee
includes the cost allocation for sourcing, procuring, inspecting and managing
components as well as ModusLink’s mark-up on materials. High value Point of Sale
(POS) hardware components carry a [*]% Procurement Activity fee.
Manufacturing Overtime Labor
Outside of the launch periods (defined in section 1.2 of the Statement of Work),
ModusLink will provide an estimate of cost and seek Intuit approval before any
overtime labor is incurred.
Programming Labor
IT programming or development costs will be negotiated in good faith on a case
by case, as needed basis at a rate of $[*] per hour. ModusLink does not have any
dedicated IT resources for Intuit.
Component Pricing and PPV Management Component costs for active products are
calculated and submitted to Intuit according to the launch timeline. These costs
will remain in effect for the life cycle of the component. Any components that
do not have established flat pricing shall be considered matrix priced
components. Matrix priced components may be purchased at different prices
throughout the life cycle of the component. The component cost applied in the
costed BOM for finished goods is determined by the initial purchase order price
in accordance with the launch timeline. Any subsequent purchase orders for
matrix priced items will be governed by the Purchase Price Variance
(PPV) process. This process is detailed in the QuickBase log “ModusLink Intuit
Statement of Work Supplement” https://www.quickbase.com/db/bbqzpvxt7.
ModusLink will credit Intuit for all instances where there is a price reduction
below the component cost that is quoted in the costed BOM. These credits will be
consolidated on a monthly basis and provided to Intuit via a credit memo. Intuit
will pay ModusLink for all instances where there is a price increase above the
component cost that is quoted in the costed BOM. This payment will be
consolidated on a monthly basis via an Intuit purchase order. Purchase Price
Variance and Non-Recurring Expenses will be billable to Intuit.

3



--------------------------------------------------------------------------------



 



Rework
Product rework charges incorporate labor cost plus the cost of material required
to complete the rework, and a [*]% procurement fee on materials and [*]% on POS
hardware. ModusLink is liable for costs of rework to the extent the rework is a
result of ModusLink error.
Storage Charges
Storage charges have been costed into the labor touch rate and will not be
billable to Intuit.
Costed BOMs
Costed BOMs must be provided to Intuit in accordance to the launch timeline.
Costed BOM’s will identify the commodity of each component in the BOM and
reflect the cost. Each sub-assembly BOM must be exploded. Each BOM should be
provided on a separate page.
Costed BOM Template
Costed BOMs must be provided in the format outlined below:

             
PART
         
TOTAL MAT’L
         
TOTAL M/U
         
TOTAL TOUCHES
         
LABOR
         
KIT PRICE
         

                                                                      LEVEL    
TA     TADESCRIPTION     TAECLVL     CO     DO     QO     [COMMCODE]CODE    
EXPCODE     EXTDCOST     EXTDMU    
 
                                                               

4



--------------------------------------------------------------------------------



 



Monthly and Quarterly Spend Templates
ModusLink must provide Intuit with details of monthly and quarterly spend, in
the format outlined below, by the second Friday of each subsequent month.



MODUSLINK & INTUIT SPEND

                                        SUMMARY     COMMENTS     MONTH 1    
MONTH 2     MONTH 3     Total    
Materials — all Units
                                 
Labor — All Units
                                 
Overtime Labor
                                 
Rework Material
                                 
Rework Labor
                                 
Total Scrap Dollars
                                 
Materials Sales
                                 
Manufactured Units
                                 
Reworked Units
                                 
Total Spend in Dollars
                                 

                                        Materials — Loose Units     COMMENTS    
MONTH 1     MONTH 2     MONTH 3     Total    
Total Loose Material Spend
                                 

                                        Labor — Loose Units     COMMENTS    
MONTH 1     MONTH 2     MONTH 3     Total    
Total Loose Labor Spend
                                 

                                        Materials — Displays     COMMENTS    
MONTH 1     MONTH 2     MONTH 3     Total    
Total Display Material Spend
                                 

                                        Labor — Displays     COMMENTS     MONTH
1     MONTH 2     MONTH 3     Total    
Total Display Labor Spend
                                 

                                        Materials — NT Units     COMMENTS    
MONTH 1     MONTH 2     MONTH 3     Total    
Total NT unit Material Spend
                                 

                                        Labor — NT Units     COMMENTS     MONTH
1     MONTH 2     MONTH 3     Total    
Total NT unit Labor Spend
                                 

                                        Overtime Labor Saturday     COMMENTS    
MONTH 1     MONTH 2     MONTH 3     Total    
Total Saturday Overtime Spend
                                 

                                        Overtime Labor Sunday     COMMENTS    
MONTH 1     MONTH 2     MONTH 3     Total    
Total Sunday Overtime Spend
                                 

                                        Rework Materials     COMMENTS     MONTH
1     MONTH 2     MONTH 3     Total    
Total Rework Material Spend
                                 

                                        Rework Labor     COMMENTS     MONTH 1  
  MONTH 2     MONTH 3     Total    

5